 1    DEVIN DERHAM-BURK #104353
      CHAPTER 13 STANDING TRUSTEE
 2    Devin L. Pace #256514
      Nanette Dumas #148261
 3    Jane Z. Bohrer #243692
      P O BOX 50013
 4    SAN JOSE, CA 95150-0013

 5    Telephone: (408) 354-4413
      Facsimile: (408) 354-5513
 6

 7
                                UNITED STATES BANKRUPTCY COURT
 8                              NORTHERN DISTRICT OF CALIFORNIA
                                        SAN JOSE DIVISION
 9

10
      In Re:                                             Chapter 13
11
      LORETTA BIRMINGHAM                                 Case No. 19-50981 SLJ
12
                                                         NOTICE AND OPPORTUNITY FOR
13                                                       HEARING ON MOTION TO DISMISS

14                                                       Hearing Date: not set
15                                                       Hearing Time: not set
                                                         Judge: Hon. Stephen L. Johnson
16
                                     Debtor
17

18
         TO ALL PARTIES IN INTEREST:
19
         PLEASE TAKE NOTICE THAT Devin Derham-Burk, Chapter 13 Standing Trustee
20
      (hereafter "Trustee"), has moved the Court for an Order of Dismissal of the above case pursuant to
21
      11 U.S.C. § 1307(c)(1).
22
         Bankruptcy Local Rule 9014-1(b)(3)(A) prescribes the following procedures to be followed:
23

24

25

26

     Case: 19-50981      Doc# 35     Filed: 12/03/19 19-50981
                                                       Entered:    12/03/19
                                                              SLJ -Notice       15:19:00
                                                                          and Opportunity    Page
                                                                                              Page 11ofof
                                                                                                        2 2
          Any objection to the requested relief, or a request for hearing on the matter, must be
 1
          filed and served upon the initiating party within 21 days of mailing the notice;
 2
          Any objection or request for a hearing must be accompanied by any declarations or
 3        memoranda of law any requesting party wishes to present in support of its position;
 4
          If there is no timely objection to the requested relief or a request for hearing, the
 5        court may enter an order granting the relief by default.

 6        In the event of a timely objection or request for hearing,
 7
                  The initiating party will give at least seven days written notice of the hearing to
 8                the objecting or requesting party, and to any trustee or committee appointed in
                  the case.
 9

10     The addresses to file and serve a request for hearing are:

11         Court:                                              Chapter 13 Trustee:
           U.S. Bankruptcy Court                               Devin Derham-Burk, Trustee
12
           280 S. First St., Rm. 3035                          P.O. Box 50013
13         San Jose, CA 95113                                  San Jose, CA 95150-0013

14
           Debtor's Attorney:
15         STANLEY A ZLOTOFF ESQ
           300 S FIRST ST #215
16         SAN JOSE, CA 95113

17

18        A hearing will not be set on the Court's calendar unless you request a hearing. Refer to B.L.R.

19    9014-1 for additional rules applicable to this motion.

20        If you would like a complete copy of the motion in this case, please request a copy from the

21    Bankruptcy Court Clerk's office, PACER online service, or the Trustee's office by contacting the

22    Office of Devin Derham-Burk, Trustee, P.O. Box 50013, San Jose, CA 95150-0013, (408) 354-

23    8151.

24                                                         /s/ Devin Derham-Burk
      Dated: December 03, 2019
25                                                        Chapter 13 Standing Trustee

26

     Case: 19-50981       Doc# 35      Filed: 12/03/19 19-50981
                                                         Entered:    12/03/19
                                                                SLJ -Notice       15:19:00
                                                                            and Opportunity   Page
                                                                                               Page 22ofof
                                                                                                         2 2
